Citation Nr: 0024065	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  93-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the veteran's service connected psychiatric 
disorder, characterized as schizoaffective disorder.

2.  Entitlement to service connection for cardiovascular 
disease as secondary to the veteran's service connected 
psychiatric disorder, characterized as schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO denied service connection for 
hypertension and for cardiovascular disease, each secondary 
to a service connected psychiatric disorder.  The case came 
before the Board twice previously: in March 1995, when the 
veteran's service connection claims were remanded for further 
action by the RO; and in November 1999, when the service 
connection claims were denied.  The veteran pursued a further 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2000, based on a Joint Motion for 
Remand by the parties, the Court vacated the November 1999 
Board decision and remanded the appeal to the Board for 
further evidentiary development. 


REMAND

As previously referenced, the veteran and VA submitted a 
Joint Motion for Remand of the veteran's service connection 
claims for hypertension and cardiovascular disease, as 
secondary to a psychiatric disorder characterized as 
schizoaffective disorder, following his appeal of the Board's 
August 1999 decision.  The Court has ordered the remand of 
the case, consistent with this Joint Motion.  The parties 
have agreed that the September 1997 VA examination report, as 
described in the Joint Motion, is "somewhat equivocal", 
based on the VA examiner's reported opinions.  The examiner 
stated that, on the one hand, the veteran's hypertension and 
coronary artery disease were not directly related to his 
psychiatric disorder; while also stating that the psychiatric 
disorder could have contributed to cardiovascular disease if 
the veteran did not comply with medical regimen and dietary 
restriction, leading to poor control of diabetes and 
hypertension.  Furthermore, the parties have agreed that the 
opinions of Drs. Benado and McCarther support the veteran's 
claim.  Thus, further evidence is necessary to assess whether 
this previously discussed medical information is sufficient 
to grant the veteran's service connection claims.      

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his 
hypertension and cardiovascular 
conditions from December 1964 to the 
present.  

2.  Upon receipt of such information, 
and, if necessary, duly executed 
authorization for the release of private 
medical information, the RO should 
request that all health care providers 
identified by the appellant furnish 
legible copies of all medical records 
compiled in conjunction with treatment 
accorded him for his hypertension and 
cardiovascular conditions since December 
1964, and not previously received on 
record.  The Board is especially 
interested in any additional records of 
treatment or evaluation from Dr. Nissim 
Benado and Dr. David D. McCarther, as 
discussed in the Board's prior decision 
and the Joint Motion for Remand.  

3.  The RO should then readjudicate the 
veteran's service connection claims for 
hypertension and cardiovascular disease 
as secondary to the service connection 
psychiatric disorder, with consideration 
given to the evidence already of record 
and any additional medical evidence 
obtained by the RO pursuant to this 
remand.      

4.  If the claim is denied, in any 
respect, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The appellant is hereby informed that he has the 
right to furnish additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appellant is further advised that he should assist the RO in 
the development of his claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




